THIRD AMENDMENT TO AND WAIVER OF LOAN AGREEMENT

THIS THIRD AMENDMENT TO AND WAIVER OF LOAN AGREEMENT (this “Amendment”),
executed and delivered as of June 26, 2008, is between GRUBB & ELLIS APARTMENT
REIT, INC. (formerly known as NNN Apartment REIT, Inc.), a Maryland corporation
(the “Company”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (the “Lender”).

RECITALS:

A. Pursuant to that certain Loan Agreement between the Company and the Lender
dated as of November 1, 2007, as amended by that certain First Amendment to and
Waiver of Loan Agreement dated as of December 21, 2007 and by that certain
Second Amendment to and Waiver of Loan Agreement dated as of March 31, 2008 (as
so amended, the “Loan Agreement”), the Lender made available to the Company a
revolving line of credit in an outstanding aggregate principal amount not to
exceed $16,250,000.00, as evidenced by that certain Amended and Restated
Promissory Note dated as of March 31, 2008 made by the Company and payable to
the order of the Lender (the “Note”).

B. The Company has notified the Lender that it intends to acquire (the “Proposed
Acquisition”), through its subsidiary Grubb & Ellis Apartment REIT Holdings, LP
(formerly known as NNN Apartment REIT Holdings, L.P.), (i) a multi-family
property known as Creekside Crossing Apartments, located in Lithonia, Georgia,
which property will be owned by G&E Apartment REIT Creekside Crossing, LLC, a
Delaware limited liability company (the “Creekside Crossing_Property Owner”),
and (ii) a multi-family property known as Kedron Village Apartments, located in
Peachtree City, Georgia, which property will be owned by G&E Apartment REIT
Kedron Village, LLC, a Delaware limited liability company (the “Kedron Village
Property Owner” and, together with the Creekside Crossing Property Owner, the
“New Property Owners”). The Company has requested an Advance under the Loan
Agreement to finance, in part, the Proposed Acquisition, which Advance shall
require the temporary increase of the aggregate principal amount available under
the Loan Agreement. The Lender has agreed to make such Advance, to agree to such
temporary increase, and to continue to make available to the Company the credit
facilities provided for in the Loan Agreement, on the terms and conditions
stated herein.

C. Capitalized terms not otherwise defined herein shall have such meaning as
assigned to them in the Loan Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the parties hereto agree as follows:

Section 1. Amendments to Loan Agreement.

(a) Paragraphs 1(a) and 1(b) of the Loan Agreement are hereby deleted in their
entireties and the following paragraphs are hereby substituted in lieu thereof:

“1(a) Loan. Subject to the conditions set forth herein, so long as no Event of
Default has occurred and is continuing, Lender may elect, in Lender’s sole and
absolute discretion, to advance to the Company, from time to time from the date
hereof until the day immediately preceding the Maturity Date, an aggregate
principal amount up to the Aggregate Availability (collectively, the “Loan” and
each, an “Advance”). If the Lender, in its sole and absolute discretion, refuses
to fund a requested Advance, the Lender shall use its best efforts to provide
notice thereof to the Company. So long as no Event of Default has occurred and
is continuing, amounts repaid by the Company prior to the Maturity Date may, in
Lender’s sole and absolute discretion, be reborrowed by the Company, provided
that (i) the aggregate principal amount outstanding at any time shall not exceed
the Aggregate Availability, and (ii) neither the Arboleda Advance Overage nor
the Creekside and Kedron Advance Overage, once repaid in accordance with the
terms hereof, may be reborrowed. In the event that in connection with any
Advance made hereunder, the Company has not commenced repayment of such Advance
within three (3) months following the applicable Advance Date by a principal
amount of at least $500,000, such amount to consist of Equity Proceeds, such
failure to repay such Advance in such amount shall constitute an Event of
Default hereunder.

1(b) Interest Rate. The Loan shall bear interest as follows: (i) the outstanding
principal amount of that portion of the Loan consisting of the Creekside and
Kedron Advance Overage shall bear interest at a fixed rate equal to eighteen
percent (18%) per annum, and (ii) the remaining outstanding principal amount of
the Loan shall bear interest at the Applicable LIBOR Rate, except as otherwise
provided herein.”

(b) Paragraph 2(a) of the Loan Agreement is hereby amended by deleting the last
sentence of such Section in its entirety and substituting the following sentence
in lieu thereof:

“It is hereby acknowledged and agreed that notwithstanding the foregoing,
(i) the proceeds of the Loan made available to the Company pursuant to the
Myrtles and Heights Advance shall finance those required acquisition costs on
the Properties acquired thereby which are in excess of the costs funded through
each Property Loan related thereto in the approximate principal amount of
fifty-six percent (56%) of each Property’s appraised value; provided that the
sum of such Property Loan proceeds and any proceeds disbursed hereunder pursuant
to the Myrtles and Heights Advance shall not exceed seventy-four percent (74%)
of each such Property’s appraised value; and (ii) the above percentages shall
not apply to (A) the proceeds of the Loan made available to the Company pursuant
to the Arboleda Advance, or to the Arboleda Property Loan, or (B) the proceeds
of the Loan made available to the Company pursuant to the Creekside and Kedron
Advance, or to the Creekside Property Loan or the Kedron Property Loan.”

(c) Paragraph 2(k)(6) of the Loan Agreement is hereby deleted in its entirety
and the following paragraph is hereby substituted in lieu thereof:

"(6) Each prepayment or repayment of principal shall be applied as follows:
(i) to the outstanding amount of the Creekside and Kedron Advance Overage, until
the Creekside and Kedron Advance Overage has been repaid in full, any excess
principal being applied to the Advance then outstanding which was made on the
earliest date as among all remaining outstanding Advances; (ii) then, to the
Advance then outstanding which was made on the earliest date as among all
outstanding Advances, until such Advance is paid in full, any excess principal
being applied to the Advance then outstanding which was made on the earliest
date as among all remaining outstanding Advances; (iii) and continuing on in
like manner until all outstanding Advances have been paid in full.”

(d) Paragraph 7(c) of the Loan Agreement is hereby amended by adding the
following proviso to the end thereof immediately preceding the period at the end
of the sentence:

; provided, that notwithstanding the foregoing prohibition, the Pledgor shall be
permitted to incur Indebtedness in the form of an unsecured loan in the maximum
principal amount of $10,000,000.00 from NNN Realty Advisors, Inc. a Delaware
corporation (the “NNN Advisor Loan”) so long as (i) the NNN Advisor Loan remains
at all times unsecured, (ii) the NNN Advisor Loan is expressly subordinated by
the terms of its constituent documents to the Loan, the terms of such
subordination to be reasonably acceptable to the Lender, and (iii) at any time
at which any principal amount is outstanding under the Loan, the Pledgor shall
not make any repayment of any principal amount outstanding under the NNN Advisor
Loan, whether from Equity Proceeds or from any other source of funding”

(e) The following paragraph is hereby added as a new Paragraph 9(k) to the Loan
Agreement:

“9(k) Acknowledgments and Agreements Regarding Creekside Property Loan and
Kedron Property Loan and Pledge of Equity interests in G&E Apartment REIT
Creekside Crossing, LLC and G&E Apartment REIT Kedron Village, LLC. The parties
hereto agree and acknowledge that: (i) the Creekside Property Loan is being made
to G&E Apartment REIT Creekside Crossing, LLC by Capmark Bank, (ii) Capmark Bank
intends to sell the Creekside Property Loan to Freddie Mac, who will become the
lender thereunder, (iii) the Kedron Property Loan is being made to G&E Apartment
REIT Kedron Village, LLC by Capmark Bank, (iv) Capmark Bank intends to sell the
Kedron Property Loan to Freddie Mac, who will become the lender thereunder,
(v) pursuant to the Pledge Agreement, the Pledgor has pledged in favor of the
Lender all right, title and interest in the “Class B Interest” the Pledgor owns
in each of G&E Apartment REIT Creekside Crossing, LLC and G&E Apartment REIT
Kedron Village, LLC (as the term “Class B Interest” is defined in the operating
agreement of each such limited liability company), (vi) the “Class B Interest”
so pledged constitutes a forty-nine percent (49%) interest in each of G&E
Apartment REIT Creekside Crossing, LLC and G&E Apartment REIT Kedron Village,
LLC, and (vii) Freddie Mac, as the lender under each of the Creekside Property
Loan and the Kedron Property Loan, has not agreed to permit the pledge by the
Pledgor of any interest in either G&E Apartment REIT Creekside Crossing, LLC or
G&E Apartment REIT Kedron Village, LLC, other than the pledge of the “Class B
Interest” in each such limited liability company.”

(f) Paragraph 10 of the Loan Agreement is hereby amended by amending and
restating the following defined terms in their entirety:

"Aggregate Availability” shall mean, as of any date of determination, (a) from
the date of the making of the Creekside and Kedron Advance until the Creekside
and Kedron Advance Overage has been repaid in full, the sum of (i)
$10,000,000.00 and (ii) the outstanding principal amount of the Creekside and
Kedron Advance Overage (provided, that the sum of (i) and (ii) shall not exceed
$16,000,000.00 at any time), and (b) after such time as the Creekside and Kedron
Advance Overage has been repaid in full, the lesser of (i) $10,000,000.00 and
(ii) the difference of (A) ninety percent (90%) of the aggregate Appraised Value
for all the Properties (other than the Arboleda Property, the Creekside Property
and the Kedron Property) as of such date, minus (B) the aggregate outstanding
principal amount of the Property Loans (other than the Arboleda Property Loan,
the Creekside Property Loan and the Kedron Property Loan) as of such date.

“Arboleda Advance Overage” means that portion of the outstanding principal
amount of the Loan which was in excess of $10,000,000.00 as a result of the
making of the Arboleda Advance; provided, that the Arboleda Advance Overage, and
the Arboleda Advance, have been repaid in full and the Arboleda Advance Overage
may not be reborrowed.

"Facility Interest Expense” shall mean, for any period, that portion of Interest
Expense attributable solely to interest due and payable on the credit facility
evidenced by the Loan Documents; provided, that for the purpose of this
definition, the principal amount outstanding under this Agreement at any time
shall be deemed to be the sum of (i) $10,000,000.00 plus (ii) the outstanding
principal amount, if any, of the Creekside and Kedron Advance Overage at such
time.

"LIBOR Spread” shall mean five and fifty one hundredths percent (5.50%).

“Property Owners” shall mean the collective reference to: Apartment REIT Walker
Ranch, L.P., Apartment REIT Hidden Lakes, L.P., Apartment REIT Park at North
Gate, L.P., Apartment REIT Residences at Braemar, LLC, Apartment REIT Bay Point
Resort, LLC, Apartment REIT Towne Crossing, L.P., Apartment REIT Villas of El
Dorado, LLC, G&E Apartment REIT The Myrtles at Olde Towne, LLC, G&E Apartment
REIT The Heights at Olde Towne, LLC, G&E Apartment REIT Arboleda, LLC, G&E
Apartment REIT Creekside Crossing, LLC, G&E Apartment REIT Kedron Village, LLC
and to any other Person which may become the fee owner of a Property on or after
the date hereof.

(g) Paragraph 10 of the Loan Agreement is hereby amended by adding the following
new definitions in appropriate alphabetical order:

"Creekside and Kedron Advance” means that certain Advance in an aggregate
principal amount not to exceed $16,000,000.00 made to the Company on or
following June 26, 2008 to finance the acquisition of (i) a multi-family
property known as Creekside Crossing Apartments, located in Lithonia, Georgia,
which Property shall be owned by G&E Apartment REIT Creekside Crossing, LLC and
(ii) a multi-family property known as Kedron Village Apartments, located in
Peachtree City, Georgia, which Property shall be owned by G&E Apartment REIT
Kedron Village, LLC.

"Creekside and Kedron Advance Overage” means that portion of the outstanding
principal amount of the Loan which is in excess of $10,000,000.00 as a result of
the making of the Creekside and Kedron Advance; provided that such excess amount
shall not exceed $6,000,000.00 at any time.

"Creekside Property” means that certain multi-family property known as Creekside
Crossing Apartments, located in Lithonia, Georgia, which Property shall be owned
by G&E Apartment REIT Creekside Crossing, LLC.

"Creekside Property Loan” means that certain first priority real estate-secured
loan made or to be made by a financial institution to G&E Apartment REIT
Creekside Crossing, LLC , which loan is secured by a first priority lien on the
Creekside Property.

“Kedron Property” means that certain multi-family property known as Kedron
Village Apartments, located in Peachtree City, Georgia, which Property shall be
owned by G&E Apartment REIT Kedron Village, LLC.

“Kedron Property Loan” means that certain first priority real estate-secured
loan made or to be made by a financial institution to G&E Apartment REIT Kedron
Village, LLC, which loan is secured by a first priority lien on the Kedron
Property.

Section 2. Waiver. Pursuant to Paragraph 9(b) of the Loan Agreement and solely
with respect to the Proposed Acquisition, the Lender hereby waives (a) the
requirement set forth in Paragraph 6(i)(i) of the Loan Agreement that Pledgor
pledge of all of the Ownership Interests in each of the New Property Owners in
favor of Lender, and (b) the requirement set forth in Paragraph 6(i)(ii) of the
Loan Agreement that the provisions of the Property Loan Documents to which each
of the New Property Owners is a party specifically permit and consent to the
pledge of one hundred percent (100%) of the Ownership Interests in such New
Property Owner in favor of Lender; provided, that not less than forty-nine (49%)
of the Ownership Interests in each of the New Property Owners shall be pledged
in favor of Lender pursuant to and in accordance with the terms of Paragraph
6(i) of the Loan Agreement, and all other provisions of Paragraph 6(i) of the
Loan Agreement shall apply. For avoidance of doubt, this waiver shall apply
solely with respect to the Proposed Acquisition and shall not apply to the
acquisition of any Property or of any Property Owner after the date of this
Amendment.

Section 3. Amendment to Schedules to Loan Agreement. Each of Schedule II and
Schedule 5(d) to the Loan Agreement are hereby amended and restated in their
entireties as set forth on Exhibit A to this Agreement.

Section 4. Conditions Precedent to Closing of Amendment. In addition to such
other requirements as may be set forth in the Loan Documents, the Lender’s
obligation to close this Amendment (the “Closing”), and to continue to make the
Loan available, is subject to satisfaction of the following conditions:

(a) Executed Documents. Delivery to the Lender of a duly executed counterpart of
(i) this Agreement from the Company, and (ii) the Pledge Agreement, as amended
and restated as of the date hereof, from the Pledgor.

(b) Officer’s Certificates. Delivery to the Lender of:

(1) a certificate of the Secretary or Assistant Secretary of the Company
certifying (i) that the Articles of Incorporation and Bylaws or Certificate of
Limited Partnership and Limited Partnership Agreement, as applicable, of each
Credit Party previously delivered to the Lender remain accurate and complete and
in full force and effect, (ii) that the Resolutions of each Credit Party
previously delivered to the Lender remain in full force and effect and authorize
the execution and delivery of this Amendment and the amended and restated Pledge
Agreement, as applicable, and the consummation of the transactions contemplated
hereby and thereby and (iii) as to such other items and conditions as the Lender
may reasonably request, and otherwise in form and content reasonably acceptable
to the Lender; and

(2) a certificate in form and substance satisfactory to the Lender from a
Responsible Officer of the Company certifying that as of the date hereof and
after giving effect to the Advance requested in connection with the Proposed
Acquisition, each Credit Party is in compliance with the covenants set forth in
Paragraphs 6 and 7 of the Loan Agreement.

(c) Good Standing Certificates. Delivery to the Lender of (i) a certificate of
the Secretary of State of the State of Maryland, certifying as of a recent date
that the Company is in good standing and (ii) a certificate of the State
Corporation Commission of the Commonwealth of Virginia, certifying as of a
recent date that the Pledgor is in good standing.

(d) Property Loan Documents and Organization Documents. Delivery to the Lender
of (i) the Property Loan Documents executed in connection with the acquisition
of the Property owned by each of the New Property Owners and (ii) the
organizational documents of each of the New Property Owners, in each case, which
documents shall be on terms and conditions reasonably satisfactory to the
Lender.

(e) Opinion of Counsel. Delivery to the Lender of an opinion of counsel to the
Company and the Pledgor, in form and content reasonably satisfactory to the
Lender.

(f) Payment of Fees, Costs and Expenses. Payment by the Company of (i) a fee in
connection with the increase in Aggregate Availability provided hereunder, such
fee to be in an amount equal to one-half of one percent (0.50%) of the Creekside
and Kedron Advance Overage as of the date of funding of the Creekside and Kedron
Advance, which fee shall be fully earned as of the date of Closing and shall be
non-refundable, (ii) any and all other fees, if any, due the Lender or otherwise
due and payable under the terms of the Loan Documents and (iii) all costs,
expenses, and fees (including without limitation, the Lender’s attorneys’ fees
and expenses) associated with this Amendment or otherwise due and payable.

(g) No Event of Default. No Event of Default shall exist under the Loan
Documents, nor would occur as a result of the execution and performance of this
Amendment to the Loan Agreement, as amended hereby.

(h) Representations and Warranties. The representations and warranties contained
in the Loan Documents shall be true and correct in all material respects as of
the date of Closing, except for those representation and warranties which relate
to a specific date, in which case such representations and warranties shall be
true and correct in all material respects as of such date.

(i) Additional Documentation. Delivery to Lender of such other documentation or
information as may reasonably be required by the Lender and its counsel.

Section 5. Representations, Warranties and Covenants. The Company hereby
acknowledges and agrees that:

(a) Loan Balance. As of the Closing date, the outstanding aggregate principal
amount of the Loan is $0.00.

(b) Myrtles and Heights Advance and Arboleda Advance. The Myrtles and Heights
Advance, the Arboleda Advance, and the Arboleda Advance Overage (as such term is
defined in the Loan Agreement prior to its modification pursuant to this
Amendment) have been repaid in full, and the Arboleda Advance Overage may not be
reborrowed.

(c) Aggregate Availability. Following the funding of the requested Advance, the
aggregate principal amount outstanding under the Loan Documents shall not exceed
the Aggregate Availability.

(d) Reaffirmation of Representations, Warranties and Covenants. The Company
reaffirms and remakes as of the date hereof (taking into consideration the
effects of the transactions contemplated in this Amendment), each of the
representations and warranties contained in the Loan Agreement, as amended
hereby, as being true and correct in all respects. The Company agrees that until
payment in full of all Obligations, the Company shall comply with all covenants
as set forth in the Loan Agreement, as amended hereby.

Section 6. Miscellaneous.

(a) Representations and Warranties Accurate; Compliance; No Material Adverse
Effect. Each of the representations and warranties of the Credit Parties
contained in the Loan Documents, as such Loan Documents may have been amended,
modified, replaced, restated, renewed or extended from time to time, including
by this Amendment and by any documents, instruments or agreements executed in
connection with the Amendment, is true, accurate and complete on and as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of the date hereof (except for representations and
warranties which relate to a specific date, in which case such representations
and warranties shall be true, accurate and complete as of such date). Each
Credit Party has performed in all material respects all its obligations under
the Loan Documents, as so amended, modified, replaced, restated, renewed or
extended, required to be performed by such Credit Party at or prior to the date
hereof. Each Credit Party is in compliance in all material respects with all the
terms and provisions set forth in the Loan Documents, as so amended, modified,
replaced, restated, renewed or extended, on its part to be observed and
performed. No proceedings are pending or, to the Company’s knowledge, threatened
which might materially adversely affect the ability of the any Credit Party to
perform (a) its obligations under the Loan Documents, as amended, modified,
replaced, restated, renewed or extended as set forth above, or (b) its
contractual obligations with any other person or entity.

(b) No Event of Default. The Company hereby represents and warrants that as of
the effective date hereof, there exists no Event of Default, and no Credit Party
has any claim or cause of action against the Lender arising out of or relating
in any way to the Loan Agreement (as amended hereby) or the other Loan
Documents, and each Credit Party hereby waives and releases any and all claims
or causes of action which such Credit Party may have as of the effective date
hereof against the Lender arising out of or relating in any way to the Loan
Agreement (as amended hereby) or the other Loan Documents.

(c) Limited Effect. Except as expressly provided herein, the Loan Agreement and
each other Loan Document shall continue to be, and shall remain, in full force
and effect. Except as expressly provided herein, this Amendment shall not be
deemed (i) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Loan Agreement or any other Loan Document or
(ii) to prejudice any right or rights which the Lender may now have or may have
in the future under or in connection with the Loan Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended or modified from time to time. References in the Loan
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, and “hereof”) and in any Loan Document to the “Loan
Agreement” shall be deemed to be references to the Loan Agreement as modified
hereby.

(d) Counterparts. This Amendment may be executed in any number of counterparts
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Lender.

(e) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of North Carolina.

(j) Electronic Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

(k) WAIVER OF JURY TRIAL. THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY RELATING HERETO OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER TO ENTER INTO THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

COMPANY:

GRUBB & ELLIS APARTMENT REIT, INC. (formerly known as NNN Apartment REIT, Inc.),
a Maryland corporation

By: /s/ Gus G. Remppies
Name: Gus G. Remppies
Title: Chief Investment Officer


LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION, a national

banking association

By: /s/ Chris B. Troutman
Name: Chris Troutman
Title: Managing Director


2